Title: Thomas Jefferson to Benjamin Smith Barton, 3 April 1814
From: Jefferson, Thomas
To: Barton, Benjamin Smith


          Dear Sir Monticello Apr. 3. 14.
          At the request of mr Jason Chamberlayne of Burlington in Vermont, a professor of the college there, I inclose for the American Philosophical society a pamphlet pert presenting a specimen of the language of the Iroquois, among whom he informs me there are many who can read. this however is beginning at the wrong end
			 for the improvement of their faculties and conditions.
          the care of domestic animals,
          agriculture
          the useful houshold arts,
          the acquisition of property,
          the use of money
          arithmatic to estimate it
          writing to note it
          then reading printed books, & first those of a popular character, and last of all those of religion as distinguished from morality; seems to mark the order of progression which has best succeeded in developing their faculties, enlarging their understandings, and advancing their physical happiness.
          I am gratified by every opportunity of renewing to you the assurances of my great esteem and respect.Th: Jefferson
        